Citation Nr: 0823992	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-20 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals, closed 
reduction fracture, right proximal humerus, status post 
closed reduction with osteoarthritis, currently evaluated as 
20 percent disabling.

2.  Entitlement to an initial compensable evaluation for 
hepatitis C.

3.  Entitlement to service connection for post concussion 
syndrome.

4.  Entitlement to service connection for cervical spine 
injury/cervical strain and sprain.  

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for depression 
secondary to service connected disabilities. 

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to a temporary total rating due to treatment 
for a service-connected disability requiring convalescence 
pursuant to 38 C.F.R. § 4.30 or hospital treatment pursuant 
to 38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
January 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and March 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In October 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

At the hearing, the veteran's representative raised the issue 
of the veteran's entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  This matter is REFERRED to the RO for 
appropriate action. 

The Board notes that the veteran submitted a motion for 
expedited consideration on the basis of financial hardship 
under 38 C.F.R. § 20.900(c).  Other than the veteran's 
statement of being unemployed, no other evidence supporting a 
finding a severe financial hardship such as pending 
bankruptcy, home foreclosure, or homelessness was provided.  
However, as the case is now being processed, the motion is 
moot. 

Unfortunately, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required.


REMAND

Regrettably, the Board observes that further development is 
required prior to adjudicating the veteran's claims.

The Board notes the discussion during the veteran's Travel 
Board hearing regarding efforts to adjudicate the issue 
pertaining to hepatic C given the veteran's need to receive 
treatment and the potential impact of the treatment on the 
veteran's functioning.  During the hearing, the undersigned 
indicated that additional evidence detailing the symptoms the 
veteran is actually experiencing during the course of 
treatment could be submitted, and the record was held open 
for such.  Unfortunately, the only evidence submitted is a 
statement from his treating provider noting that he resumed 
treatment for hepatitis C which is causing him to experience 
severe side effects and to be incapable of working.  A 
description of the symptoms was not provided to permit 
application of the Rating Schedule criteria.  The Board has 
considered all possible avenues to attempt to adjudicate this 
claim at this time, but finds that the evidence is simply 
insufficient to permit assignment of the maximum evaluation 
available, which is the only determination that could cure 
the due process defect noted below.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (stating that the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and that such a claim remains in controversy 
where less than the maximum available benefit is awarded). 

In the September 2005 notice of disagreement, the veteran 
requested that a Decision Review Officer (DRO) handle his 
case, and "if necessary, a hearing at the local Veterans 
Affairs Regional Office" should be held before this matter 
is forwarded to the Board.  In the May 2006 statement of the 
case, the RO acknowledged the veteran's hearing request and 
noted that it was not necessary, but indicated that if the 
veteran still desired a hearing, then he should notify the 
RO.  Thereafter, in the June 2006 VA Form 9 (Appeal to Board 
of Veterans' Appeal), the veteran indicated that he wanted a 
Travel Board hearing.  The veteran's appeal was certified to 
the Board in September 2006.  In VA Form 646 (Statement of 
Accredited Representative in Appealed Case) with addendum 
dated in October 2007, it was noted that the veteran had 
assumed that his request for a Travel Board hearing included 
his "continued request" for a hearing before a DRO.  This 
matter was raised again at the October 2007 Travel Board 
hearing at which time the veteran's representative 
essentially contended that the veteran's due process rights 
were violated because the RO did not afford the veteran a 
hearing before the DRO prior to transferring the case to the 
Board.  Accordingly, this case must be remanded to the RO on 
all issues to satisfy the hearing request.  

In addition, the Board observes that the veteran was last 
afforded a VA Compensation and Pension examination that 
evaluated his hepatitis C in February 2006.  Since that 
examination, VA treatment records show the results of a liver 
biopsy in December 2006 revealed mild inflammation and a 
fibrosis stage of 3/6 for which treatment was recommended.  A 
June 2007 letter from a VA nurse practitioner indicated that 
the veteran started treatment with Pegasys/ribavirin in March 
2007 but was discontinued due to side effects and the 
veteran's inability to work.  An April 2008 treatment note 
reflects the veteran is again receiving treatment, with 
severe side effects.  Given the foregoing medical evidence, 
the treatment the veteran received since his VA examination, 
and the length of time that has elapsed since the most recent 
examination, the Board finds that the veteran should be 
afforded a new VA examination.  

The Board further observes that VA is required to provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  A medical examination 
or medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but as follows: (1) 
contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service, or has a disease or 
symptoms of a disease subject to a VA presumption manifesting 
during an applicable presumptive period, provided the 
claimant has qualifying service; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  Id.  The evidence of a 
link between a current disability and service must be 
competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).  The threshold for finding a link between a current 
disability and service is low for purposes of determining 
whether an examination is required.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  

The veteran contends that his claimed cervical spine disorder 
and headaches are due to an inservice head injury from a 
parachute incident and/or his service-connected right 
shoulder disability.  Headaches are symptoms capable of lay 
observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
Also, a July 1998 VA radiograph report noted that x-rays of 
the veteran's cervical spine revealed facetal hypertrophy, 
the greatest at the 2-3, 3-4, and 4-5 levels.  As there is 
evidence of a current disability, the Board finds that the 
veteran should be afforded a VA examination to ascertain 
whether the claimed disabilities are caused or aggravated by 
the service connected right shoulder disability.  The Board, 
however, notes that at the hearing, the veteran was 
ambivalent as to whether he actually sustained an injury to 
his head during the same incident in which he sustained his 
service connected right shoulder disability in the parachute 
incident, and the service medical records do not document 
that he sustained a head injury or was knocked unconscious 
during the parachute incident.  Consequently, VA's duty to 
assist is not triggered on this theory of entitlement, and 
the scope of the medical opinion sought will be limited to 
whether the veteran is entitled to secondary service 
connection for headache and neck disabilities.  

The veteran contends that he has depression as the result of 
his physical condition. A December 2006 VA treatment record 
noted a diagnosis of major depression by Dr. C.C.  A February 
2007 gastroenterology record noted that the veteran had 
depression and anxiety concerning his hepatitis C diagnosis 
for which he was being followed by Dr. C.C.  At the hearing, 
the veteran testified that Dr. C.C. advised him that his 
depression was due to his hepatitis C diagnosis.  As there is 
evidence of a current disability that may be due to a service 
connected disability, the Board finds that the veteran should 
be afforded a VA examination to ascertain whether the 
veteran's depression is caused or aggravated by his service 
connected disabilities.  

The veteran contends that he developed hearing loss and 
tinnitus as a result of noise exposure from artillery and 
parachuting in service.  His DD Form 214 shows that his 
military occupational specialty was an infantryman, and the 
service medical records note that the veteran went to 
Airborne School and completed jumps.  While audiometric 
testing conducted at both the June 1984 enlistment 
examination and September 1986 Chapter 14 separation 
examination did not show bilateral hearing impairment as 
defined in 38 C.F.R. § 3.385 (2007), the severity of the 
thresholds for the frequencies was worse in 1986 than in 
1984.  Post-service treatment records include a September 
2006 VA problem list that noted that the veteran had hearing 
loss.  Also, the Board notes that ringing in the ears is 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection.  See Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993).  Thus, as there is evidence of current hearing 
loss and tinnitus disabilities that may be associated with an 
incident of the veteran's military service, the Board finds 
that the veteran should be afforded an appropriate VA 
examination during which time a medical opinion should be 
obtained as to whether these disabilities are a result of his 
service.

Since the Board has determined that examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2007) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2007) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.  

The evidence of record also shows the veteran has received 
continuing treatment at the Lake City and Gainesville VA 
Medical Centers (MC) in Florida.  Ongoing medical records 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (providing 
that VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).  

The Board further observes that the October 2005 VCAA notice 
advised the veteran 
of what information and evidence is needed to substantiate a 
claim for secondary service connection for depression.  The 
RO should send the veteran a corrective VCAA letter that 
complies with the notification requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) and 
includes a description of the evidence needed to substantiate 
a claim based on secondary service connection for the claimed 
cervical spine, and headache disabilities as well.   

Finally, the Board notes that in a statement received by the 
RO in October 2007, the veteran expressed disagreement with 
an August 2007 rating decision that denied a temporary total 
evaluation because of treatment for a service connected 
condition.  The claims file reflects that no statement of the 
case has been issued on this issue.  The Court has held that 
where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue for the 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Thus, this claim is also being 
remanded for issuance of a statement of the case and to give 
the veteran the opportunity to complete an appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2007).  After 
the RO has issued the statement of the case, this issue 
should be returned to the Board only if the veteran perfects 
the appeal in a timely manner.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a local 
hearing before the RO in St. 
Petersburg, Florida.

2.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes a 
description of the evidence needed to 
substantiate a claim based on secondary 
service connection with respect to the 
cervical spine and headache disabilities.   

3.  Obtain any relevant records 
adequately identified by the veteran, 
including any ongoing medical records 
pertinent to the disabilities on appeal 
from the Lake City, Florida VAMC dating 
since January 2006 and from the 
Gainesville, Florida VAMC dating since 
June 2007.

4.  Schedule the veteran for a VA liver 
examination to determine the current 
degree of severity of his hepatitis C.  
The claims file must be made available to 
and reviewed by the examiner, and the 
examination report should reflect that 
this was done.  All indicated studies 
should be performed.  The examiner should 
provide all the information required for 
rating purposes, to include identifying 
any liver damage, symptoms and functional 
impairment due to the disorder, and 
providing an assessment of the frequency 
and severity of any associated 
incapacitating episodes or episodes of 
fatigue, malaise, or anorexia.

5.  Schedule the veteran for appropriate 
VA orthopedic and neurological 
examinations to determine the nature of 
any current cervical spine and headache 
disorders and to provide an opinion as to 
their possible relationship to a service 
connected disability.  The claims file 
should be provided to and reviewed by the 
examiner, and the examination report 
should reflect that this was done. 

The examiner(s) should opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current cervical spine and headache 
disorders were caused by or aggravated 
(permanently worsened beyond the normal 
progress of the disorder) by the service-
connected right shoulder disability.  If 
the examiner(s) finds that the cervical 
spine and headache disorders are 
aggravated by the right shoulder 
disability, he/she should quantify the 
degree of aggravation, if possible.

6.  Schedule the veteran for a VA mental 
examination to determine the nature of 
any current depressive disorder and to 
provide an opinion as to its possible 
relationship to a service connected 
disability.  The claims file should be 
provided to and reviewed by the examiner, 
and the examination report should reflect 
that this was done. 

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
depressive disorder was caused by or 
aggravated (permanently worsened beyond 
the normal progress of the disorder) by 
service-connected disability, including 
hepatitis C.  If the examiner finds that 
the depressive disorder is aggravated by 
service connected disability, he/she 
should quantify the degree of 
aggravation, if possible.

7.  Schedule the veteran for a VA 
audiological examination to determine the 
nature of any current bilateral hearing 
loss and tinnitus, and to provide an 
opinion as to their possible relationship 
to service.  The claims file should be 
provided to and reviewed by the examiner, 
and the examination report should reflect 
that this was done.  The examiner should 
accept as true that the veteran was 
exposed to loud noise during service. The 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
bilateral hearing loss and tinnitus are 
related to an incident of the veteran's 
military service, including noise 
exposure.

8.  Issue a statement of the case to the 
veteran and his representative on the 
issue of entitlement to a temporary total 
rating due to treatment for a service-
connected disability requiring 
convalescence pursuant to 38 C.F.R. § 
4.30 or hospital treatment pursuant to 38 
C.F.R. § 4.29, so that the veteran may 
have the opportunity to complete an 
appeal on this issue (if he so desires) 
by filing a timely substantive appeal.  

9.  Thereafter, readjudicate the right 
shoulder, hepatitis C, post-concussion 
syndrome, cervical spine, headaches, 
depression, hearing loss, and tinnitus 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

